PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/148,567
Filing Date: 6 May 2016
Appellant(s): Albers, Lothar



__________________
William C. Gehris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken have been modified by the appeal conference dated 02/11/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “wherein the balancing ring is located at a same axial position but radially inwardly from a portion of the first rotor main body”.  It is unclear how the balancing ring is located at a same axial position with respect to a “portion” of the first rotor main body (111) because the axial ends of the balancing ring (124, Fig. 2) do not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Naudet (US 5473883) in view of Williams et al. (US 8348616).
Regarding claim 1, Naudet discloses a rotor for a turbomachine, the rotor comprising: at least a first rotor main body (44); and a second rotor main body (14), the second rotor main body having a rotor arm (67) having an arrangement for form-fittingly flange-mounting the first rotor main body to the second rotor main body (connects to portion a of 44, as shown in Fig. 4’), the arrangement including a balancing ring (66) disposed on a radially outer side of the rotor arm (67), the balancing ring being integrally connected to the rotor arm (see response to arguments of action mailed 09/19/2019; Col. 4, lines 35-45, as shown in Fig. 4) for form-fittingly flange-mounting the second rotor main body to the first rotor main body (as shown in Fig. 4).

    PNG
    media_image2.png
    643
    861
    media_image2.png
    Greyscale

Fig. 4’

 Naudet does not specifically disclose that the balancing ring (66) is disposed at an upstream or downstream end of the rotor arm (67).
Williams et al. teaches of balancing rotors for gas turbine engines (Col. 1, lines 13-15), which is within the same field of endeavor as the claimed invention.  Specifically, Williams et al. teaches that a turbine rotor must be balanced to prevent damage and excessive loads on bearings and supporting structures (Col. 1, lines 15-20).  Further, Williams et al. teaches of balance weights that can be re-positioned to redistribute the mass of the rotor as needed and to allow the system unbalance to be fine-tuned (Col. 1, lines 24-29).  Williams et al. also teaches that the position of the weights is subject to variation depending on the engine and balance requirements (Col. 3, lines 22-25).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balancing ring of Naudet to be 
 Regarding claim 2, the combination of Naudet and Williams et al. further discloses wherein the first and second rotor main bodies receive rotor blades (14) to form a first rotor stage and a second rotor stage (as shown in Fig. 4).
Regarding claim 3, the combination of Naudet and Williams et al. further discloses wherein the first and second rotor main bodies are integrally connected to rotor blades (as shown in Fig. 4).
Regarding claim 4, the combination of Naudet and Williams et al. further discloses wherein the rotor arm has at least one sealing tip (68) for reducing leakage flows between the rotor (14/44) and a stator vane (10) assembly of the turbomachine.
Regarding claim 5, the combination of Naudet and Williams et al. further discloses wherein the at least one sealing tip (68) is configured to form a sealing gap with respect to an abradable seal (70, Col. 4, lines 45-55).
Regarding claim 6, the combination of Naudet and Williams et al. further discloses wherein a radial extent of the balancing ring is less than a radial extent of at least one sealing tip on the rotor arm (Col. 4, lines 49-55).
Regarding claim 11, the combination of Naudet and Williams et al. further discloses a compressor of a turbomachine, the compressor (Col. 2, lines 25-40) comprising: at least one rotor as recited in claim 1 (see claim 1 rejection); and at least one stator stage (10) having an inner ring (inner ring 70, as shown in Fig. 4).

Regarding claim 13, the combination of Naudet and Williams et al. further discloses wherein the stator stage (10) is located axially between the first rotor main body (14) and the second main body (44, see Fig. 4), the inner ring supporting at least one abradable seal (70, Col. 4, lines 45-55), the rotor arm having at least one sealing tip (68) forming a gap with the abradable seal (shown in Fig. 4).
Regarding claim 14, the combination of Naudet and Williams et al. further discloses wherein the stator stage (10) includes stator vanes rotatably (Col. 2, lines 55-56) and adjustable connected to inner ring via inner trunnions (b, Fig. 4’).
Regarding claim 18, the combination of Naudet and Williams et al. further discloses wherein the rotor arm (67) has an axially extending flange radially outward (c, Fig. 4’) of and connected to a section of section of the first rotor main body (section a, Fig. 4’).
Regarding claim 19, the combination of Naudet and Williams et al. further discloses wherein the second rotor main body (14) is form-fittingly flange-mounted to the first rotor main body (44) by a releasable connection (by releasable connection 62, shown in Fig. 4).
Regarding claim 20, the combination of Naudet and Williams et al. further discloses wherein the balancing ring is disposed at the upstream end of the rotor arm (as taught in Williams et al., it is known in the turbine art to mount balancing weights at an upstream end of rotor arm (72), as shown in Fig. 2 of Williams; therein via the 
Regarding claim 21, the combination of Naudet and Williams et al. further discloses wherein the inner ring (70) has an axial distance (a1, Fig. 4’’ below) from a further downstream point of the first rotor main body (end shown by vertical broken line of first rotor main body 44), the balancing ring (66) is located at an axial distance (a2, Fig. 4’’) from the inner ring (70), the axial distance (a2) being smaller than the axial distance (a1, as shown in Fig. 4’’ below, a2 is smaller than a1).

    PNG
    media_image3.png
    643
    861
    media_image3.png
    Greyscale

Fig. 4’’

Regarding claim 22, the combination of Naudet and Williams et al. further discloses wherein the balancing ring is located at a same axial position but radially inwardly from a portion of the first rotor main body (as taught in Williams, balancing ring .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Naudet (US 5473883) in view of Williams et al. (US 8348616) as applied in claim 1 above, and further in view of Billings et al. (US 2013/0236310).
Regarding claim 9, the combination of Naudet and Williams discloses all of the limitations of claim 1, except wherein the first rotor main body has a balancing flange having at least one balancing weight.
Billings et al. teaches of a turbomachine rotor balancing system, which is within the same field of endeavor as the claimed invention.  Specifically, Billings et al. teaches wherein the first rotor main body has a balancing flange having at least one balancing weight (Billings, 120 or 122 as shown in Fig. 2).  The purpose of having such flanges is to provide convenient locations for adding and mounting balancing weights in order to balance the rotor, as is widely known in the art ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Naudet and Williams in view Billings et al. by incorporating balancing flanges having weights attached thereon onto the rotor disclosed in Naudet as taught in Billings et al. in order to have convenient locations for adding and mounting balancing weights in order to balance the rotor, as is widely known in the art ([0026]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naudet (US 5473883) in view of Williams et al. (US 8348616) as applied in claim 1 above, and further in view of Novotny (US 4926710).
Regarding claim 8, the combination of Naudet and Williams does not specifically disclose wherein the balancing ring has on a periphery at least one region for material removal for balancing of the rotor. 
Novotny teaches of balancing a gas turbine rotor, which is within the same field of endeavor as the claimed invention.  Specifically, Novotny teaches wherein the balancing ring (18) has on a periphery at least one region for material removal for balancing of the rotor (Novotny, 34, Col. 2, lines 62-68).  Thus, Novotny teaches it is known in the art to remove material to achieve proper balancing of bladed rotors (Col. 1, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Naudet and Williams by including a region for material removal as taught by Novotny in order to achieve proper balancing of bladed rotors to prevent damage caused by vibrations (Col. 1, lines 23-25).
Regarding claim 16, the combination of Naudet and Williams does not specifically disclose wherein the balancing ring has a trough of removed material at a circumferential location.
Novotny teaches of balancing a gas turbine rotor, which is within the same field of endeavor as the claimed invention.  Specifically, Novotny teaches wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Naudet and Williams by modifying the balancing ring (18) such that it has a trough of removed material on a circumferential location as taught by Novotny in order to achieve proper balancing of bladed rotors to prevent damage caused by vibrations (Col. 1, lines 23-25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naudet (US 5473883) in view of Williams et al. (US 8348616) as applied in claim 1 above, and further in view of Mega et al. (US 2011/0193293).
Regarding claim 10, the combination of Naudet and Williams does not specifically disclose wherein the rotor arm has an opening allowing fluids to pass therethrough from an inner rotor space to an outer rotor space.
Mega et al. teaches of a turbomachine rotor sealing arrangement, which is within the same field of endeavor as the claimed invention.  Specifically, Mega et al. teaches of cooling airflow outlets (49) as shown in Fig. 6 to provide cooling airflow to the rotor disk/hub ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Naudet and Williams in view Mega et al. by incorporating outlets (49) onto the rotor arm as taught in Mega et al. to provide cooling airflow to the rotor disk/hub ([0042]). 
17 is rejected under 35 U.S.C. 103 as being unpatentable over Naudet (US 5473883) in view of Williams et al. (US 8348616) as applied in claim 1 above, and further in view of Woods et al. (US 2012/0207603).
Regarding claim 17, the combination of Naudet and Williams discloses all of the limitations of claim 17, respectively except specifically wherein the second rotor main body is form-fittingly flange mounted to the first rotor main body without fasteners. 
Woods et al. teaches of a spring balance weight and rotor assembly in a turbine, which is within the same field of endeavor as the claimed invention.   
Naudet discloses of the use of fastener (62) to join first and second rotor bodies as shown in Fig. 4.  Woods et al. teaches of a rotor arm (72) connecting to rotor body (26) without fasteners (as shown in Fig. 2).  Rather, an axially extending portion of 72 rests on a projecting portion (30) of rotor (26) to connect the two rotor bodies together.  As shown, the configuration disclosed in Fig. 4 of Naudet (one stator assembly between two rotors) is similar to the gas turbine engine configuration disclosed in Fig. 2 of Woods.  Therein, the substitution of one known element (the attachment method taught in Woods without fasteners) for another (attachment method shown in Naudet) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the attachment method shown in Woods would have yielded predictable results, namely, a coupling between two rotor bodies in which a stator assembly resides in between and such coupling configuration is lightweight since it does not require the use of fasteners. 

 (2) Response to Argument
A. Rejection under 35 USC 112
Appellant argues that Figs. 1 and 2 show a balancing ring (124) at a same axial position as a portion of first rotor main body (111) and therein the rejection should be reversed.  

    PNG
    media_image4.png
    363
    674
    media_image4.png
    Greyscale


Examiner respectfully disagrees.  Claim 22 is indefinite because it is unclear how the balancing ring is located at a same axial position with respect to a “portion” of the first rotor main body (111).  The balancing ring is not entirely underneath the first rotor main body (111).  In Figs. 1 and 2, the downstream end (i.e., rightmost end, labeled “r” in Fig. 2’ of Applicant’s drawings shown above) of the balancing ring (124) is offset from the downstream end (labeled “d”) of the first rotor main body (111).  Therein, since the balancing ring is not completely aligned with the end “d” of the first rotor main body (111), it is unclear how the balancing ring can be at a same “axial position” as a portion of the first rotor main body.  The balancing ring is not axially aligned with any portion of 

B. Rejection under 35 USC 103
To the extent that Appellant argues that the balance weights in Williams cannot be a balance ring and that Williams teaches away from an integral arrangement (see pp. 5), these arguments are moot in light the new grounds of rejection presented above.
Appellant further argues that there is no proper motivation to move the Naudet ring to “an upstream or downstream end of the rotor arm”.  Appellant further states that re-positioning is not in any way advantageous or would be “commonly known” to “prevent damage” to the Naudet configuration (pp. 5-6). 
The Examiner respectfully disagrees.  Williams et al. generally teaches that turbine rotors must be balanced to prevent damage and excessive loads on bearings and supporting structures (Col. 1, lines 15-20).  Williams et al. further teaches that balance weights can be re-positioned to redistribute the mass of the rotor as needed and to allow the system unbalance to be fine-tuned (Col. 1, lines 24-29).  The position of the weights is subject to variation depending on the engine and balance requirements (Col. 3, lines 22-25).  Therefore, the balancing ring of Naudet can be located at any position along the rotor arm, including an upstream or downstream end position, as taught by Williams et al. in order to tune the system to prevent damage from vibrations.  The benefit of balancing the ring to the required position is that vibrations and 

C. Claims 8 and 16: Argued Separately
To the extent that Appellant argues that the combination of Naudet and Williams does not require material removal, and therein the modification of Novotny is not necessary (see pp. 6), these arguments are moot in light the new grounds of rejection presented above.
Novotny teaches wherein the balancing ring (18) has on a periphery at least one region for material removal for balancing of the rotor (Novotny, 34, Col. 2, lines 62-68).  As Novotny teaches, it is known in the art to remove material to achieve proper balancing of bladed rotors (Col. 1, lines 23-25).  Therein, Novotny teaches that proper balancing is achieved by removing material from balancing ring (18) as such material removal regions affect the mass distribution of the ring (18), which in turn, affects the overall balancing of the rotor.  Proper balancing of bladed rotors is necessary to prevent damage caused by vibrations (Col. 1, lines 23-25).

D. Claim 16: Argued Separately Further
Appellant argues that the combination of Naudet, Williams, and Novotny does not give a reason for providing a trough at a circumferential location.
 As explained above, Novotny teaches wherein the balancing ring (18) has a trough of removed material on a circumferential location (Novotny, 34, Col. 2, lines 62-68).  It would have been obvious to one of ordinary skill in the art before the effective 

E. Claim 17: Argued Separately 
Appellant argues that a flange fitting configuration permits movement and is not the same as the required bolting in Naudet.  Appellant further argues that Naudet teaches away from simple form-fitting as it wants a fixed connection. 
Examiner respectfully disagrees.  As stated in the rejection above for claim 1, Naudet discloses an arm (67) of the second rotor main body (14) that form-fittingly mounts to the flange portion (a, Fig. 4’) of the first rotor main body (44).  The end portion of arm 67 has a similar shape fittingly-mating with flange portion (a) of the first rotor main body (44) and therein “form-fittingly flange-mounts” to the first rotor main body.  Therein, since Naudet discloses all of the structural limitations pertaining to the “flange fitting configuration”, the connection disclosed in Naudet is a form-fitting connection.  The claim language recited in claim 1 does not require movement and is not patentably distinct from the connection disclosed in Naudet.  Therein, Naudet does not teach away from “simple form-fitting” as Naudet discloses the “simple form-fitting” type of connection as explained above.  
Woods et al. is relied upon to teach of a rotor arm (72) flanged connection that connects to rotor body (26) without fasteners (as shown in Fig. 2).  The configuration disclosed in Fig. 4 of Naudet (one stator assembly between two rotors) is similar to the 
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/ERIC J ZAMORA ALVAREZ/           Examiner, Art Unit 3745 
                                                                                                                                                                                            A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/ALEXANDER S BECK/           Director, Technology Center 3700                                                                                                                                                                                             
Conferees:
/COURTNEY D HEINLE/           Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                             
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747  

   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.